Title: To John Adams from Joseph Hague, 13 May 1790
From: Hague, Joseph
To: Adams, John



Sir
Williamsburg May 13th: 1790

I hope you will pardon me for my presumption to you, but the subject being so Interesting to the Public, I take the liberty to Write you; I had the Honour to dine with you in Grosvenors square about Four Years ago and then some conversation passed about the manufactorys of America.  I acquainted you that I imported some Machiens for Carding and Spinning of Wool and Cotton, and had left them in my absence in the posesion of a person in Philadelphia and some British Faitors contrived to get them out of his possesion and sent them back to England. The Public being alarmed caused an enquiry to be made, and finding it to be an object to be noticed, and my Brother haveing been Instructed in England how to make the different Machines for Manufactoring, the Cityzens of Philadelphia engaged him to make them a carding Ingine and a Spinning Machine, for which he received a very Insiderable Premium, from that State, and my Brother contrary to my directions entered into an agreement with one Butlar of Philadelphia, who has made several Machines and not complied with is agreement. I am late from England and have it in my Power to make some the Machine on a more compleat plan besides several other Machines that has never been Introdust in this country provided I can have the benifit of the Same. I understand from a late paper that patents will be granted to any of the first Introdusers of Machinery, and as me and my Brother are the only persons that are intitled to lay the Claim for the same Machines of Manufactoring of Wool & Cotton We can perfect the following Machines one that will Break 100 ld Wool twice over per day which can be worked either by Water or Horse, Another that will card 30 ld Wool per day, another that will spin from 9 to 12 ld wool per day as fine as can be prodused which we dye any coular fit for the loom and then wove by Spring shuttles,—Also the following Machine for Manufactoring of Cotton, one that will card 40 ld per day by hand a horse or Water, Another With 40—Spindles that will draw from the roll 40 ld per day by the Assistance of 3 small Boys or girls and a grown person Another with 84 Spindles that will Spin from 6 to 8 ld of Cotton per day of a Sufficient Quality for Calicoes Jeans, or Corduroys, and which we can also reduce so fine as to make good muslin.–I have also to inform you that, I made a Spinning Mashine for Wool & Cotton as early as the year 1775 for which the records will Shew that I received a premium of £15 from the State of Pensylvania but was destroyed by the British Troops, I carried on a considerable Manufactory in the time of War and Suplied Mess Mays and Caldwell with a great Quantity of goods. I have rote to one Mr John Brown who is a Member of Congress for the district of Kentucke, and crave your aid and assistance to know how to get my Patent if I am Intitled to any.  if you pleas to favour me with your Answer, direct for me at Mr Jacob Sampson Baltimore I am your Hbl Servt

Joseph Hague